Title: [Diary entry: 13 October 1787]
From: Washington, George
To: 

Saturday 13th. Thermometer at 52 in the Morning—62 at Noon and 56 at Night. Cloudy in the Morning and clear afterwds. with the Wind at No. Wt. Rid to Dogue run, French’s & the ferry Plantns.  At the two first took an Acct. of the Horses Cattle and Sheep wch. are as follow—viz.— 
At Dogue run.
Horses
height	Age
Dabster	a grey	14½	10	Ploughers Horss.
Columbus	bay	14 Camp
bay	14¼ Ferry	3
bro: bay	14½ Camp	Working Horses
2d. bodd. Do.	13¼
Milk & Cydr.	14¼
Bay
Dark bro:	5
A Bay Mare, stabled at Mansn. Ho[use] last year	14½	10	Mares unbroken—or not used
A Black—blaze face 2 hind feet white
A bay, off hind foot whe.
A bla. Snip & Star—2 hind feet white
From Milk & Cyder.
Bay—Stabled last year	13½	4
Bay. like her, rather Smaller No white
Chesnut—likely
Bay—No white	3
Bay. blaze—near fore and 2 hind feet wh[it]e
Sorrel—no white	1	11
Bay. stabled last year	4
Grey, breaking
Sorrel—sml. Star—2 fore feet light—not wh[it]e	1	3
Bay. horse colt sml. Star	spg.
Bay. Mare Do. no white	Do.
Yellow bay—blaze face	Do.	3
Not belongg. to the Plantn.
old Partner	Charr[io]t Horses
Old Valiant
Jersey—Mare
Augusta Do—bay	4
In all	29

Cattle
Oxen	7
Cows	in the pasture	20
at home house	2
Mill besides a calf	1	23
Heifers	4 years old	1
3 years old	0
2 Do. Do	5
1 Do. Do.		8
Calves (cows)	11	25
Steers	4 years old	5
3 Do. Do.		8
2 Do. Do.		6
1 Do. Do.		1
Bull Calves	6	26
Bulls		4 yrs. old	1
1 Do. Do.		1	2
83
Calf at the Mill		1
In all	84
1 Steer—&	on the M: Meadw. for Sla:
1 Cow
Sheep—of all sorts		99
At French’s Horses.
The same as had from Robinson, and particularly enumerated and described the 1st. day of Jany. last, as registered in the Diary of that date	11
A Sorrel horse colt last Spring from the Sorrel Mare	1
in all	12
Cattle.
Oxen	4
Cows	(Includg. the Farmers)	7
Heifers	1 year old	1
cow calves	3
Steers	1 year old	4
spring calves	1
In all	20
Sheep	in all	29
  At French’s sowed a narrow slipe of the grd. off which Pease had been taken next the Meadow Ditch with Wheat. The Wheat was sown on the ground without breaking and plowed in which it did in a very mellow & pulverized state, although the grd. in common never was drier or harder to work. In short, had the grd. been often plowed it could not have been in a better state of culture than it appeared (as did the whole field) to be in—which evinces, if Pease is not an exhauster, that land cannot be better prepared for an Autumnal sowing than by raising a crop of them previous thereto. Finished cutting, and putting into small heaps the Pease at Muddy hole.